Citation Nr: 1212794	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left leg shin splints (claimed as left leg injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied the Veteran's claim for service connection.  In July 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In his June 2008 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for March 2012, however, the Veteran failed to appear for the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

The Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010); see also Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran in this case seeks service connection for a left leg disability.  In January 2007, he was afforded a VA examination for the purpose of obtaining medical evidence regarding the existence and etiology of a current left leg disability.  The examination report reflects a current diagnosis of left leg shin splints.  As for the etiology of this disability, the examining physician opined that she could not resolve the issue of whether the Veteran's current left leg shin splints are related to military service without resorting to mere speculation.  The physician acknowledged that the Veteran's service treatment records contain complaints of leg pain and a diagnosis of shin splints.  However, she also indicated that despite the fact that it was not 'noted' on the Veteran's November 1961 induction examination, there was some history to suggest that this disability (i.e., shin splints) preexisted service.  Finally, the examiner stated that the record was devoid of any documentation regarding the Veteran's left leg since service, thereby making it difficult to say whether his current condition is related to military service.  

In light of the foregoing, the Board finds that additional medical evidence-i.e., a supplemental medical opinion-is necessary in this case.  In this regard, the January 2007 VA examiner raised the issue of whether the Veteran's left leg shin splints may have preexisted service, but did not provide an opinion that fully addresses all elements regarding the presumption of soundness (discussed below).  Additionally, the physician identified additional evidence that would aid in determining whether current left leg shin splints are related to military service and there is no indication that such evidence is not available or procurable.  

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As noted above, the January 2007 VA examination report indicates that the Veteran's left leg shin splints may have preexisted service.  However, there is no opinion regarding whether the evidence 'clearly and unmistakably' establishes such fact.  See id.  Furthermore, even if left leg shin splints are found to have preexisted service, no examiner has opined as to whether the evidence 'clearly and unmistakably' indicates that this disability was not aggravated by the Veteran's military service, as such disability was not noted on his pre-service physical.  As these issues represent the central inquiry of this claim, a supplemental opinion is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the RO should forward the claims file to the physician who provided the January 2007 medical opinion for an addendum opinion with a complete, clearly-stated rationale.  The physician should state whether the Veteran's left leg shin splints clearly and unmistakably preexisted his entrance into military service, and if so, whether the current left leg shin splints are clearly and unmistakably the result of aggravation of this preexisting disability.  If not, the physician should indicate whether it is at least as likely as not that the current left leg shin splints had their onset during service or are otherwise medically related to in-service injury or disease.  The RO should only arrange for further examination of the Veteran if the January 2007 examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

As noted above, the January 2007 VA examiner indicated that additional evidence-i.e., documentation regarding the Veteran's left leg since service-would aid in providing a more definitive etiological opinion regarding the Veteran's current left leg shin splints.  As such, in accordance with the holding in Jones, and pursuant to VA's duty to assist veterans in supporting their claims, the RO should specifically request that the Veteran provide any evidence and/or information necessary to request evidence pertaining to medical treatment for his claimed condition post-service.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  This letter should specifically request that the Veteran provide any evidence and/or information necessary to request evidence pertaining to medical treatment for his claimed left leg shin splints post-service.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who provided the January 2007 medical opinion, for an addendum opinion.  

With respect to the Veteran's diagnosed left leg shin splints, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to: (a) whether left leg shin splints clearly and unmistakably preexisted the Veteran's entrance into military service; and, if so (b) whether the current left leg shin splints are clearly and unmistakably the result of aggravation (i.e., permanent worsening beyond the natural progression) of a preexisting disability during service; and, if not (c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current left leg shin splints had their onset during service or is otherwise medically related to in-service injury or disease.

If the January 2007 physician is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

